Citation Nr: 1217489	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim seeking service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), referred to as a panic disorder with agoraphobia; dysthymia.

2.  Whether new and material evidence has been presented to reopen a claim seeking service connection for a chronic headache disorder, referred to as temperament headaches.

3.  Whether new and material evidence has been presented to reopen a claim seeking service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for lead poisoning.

6.  Entitlement to service connection for asbestosis.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

The Board acknowledges the Veteran's testimony that he served on a period of unverifiable active service as a member of an elite, clandestine, special forces team which he testified occurred between 1988 and 1996.  He reports that he was not issued a DD Form 214 for this period of service nor any leave and earnings statements, and the Veteran has been unable to produce any records that support his reports of having this period of service.  Moreover, the Veteran's treatment of record from this period of time and employment histories submitted by the Veteran reflect that he had civilian employment during this interim.  As such, until the Veteran can present information verifying this period of reported service, the Board will only consider the Veteran's verified period of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and January 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February, 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claims for further development in July 2007 and February 2010.  Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.

The Board acknowledges that the Veteran's claims seeking service connection for an acquired psychiatric disorder, chronic headache disorder, and chronic fatigue syndrome were adjudicated on a de novo basis by the June 2003 rating decision on appeal, as the Veteran's claims had been initially denied as not well grounded prior to the passage of the Veterans Claims Assistance Act (VCAA).  However, while the VCAA provides that a claim denied as not well grounded between July 14, 1999, and November 9, 2000 should be readjudicated under the provisions of the new law, the initial denial in this case in September 1996 predates the effective date of that law.  As the Veteran did not appeal the September 1996 rating decision, these claims have been properly phrased as claims to reopen.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West 2002).

As referenced in the Board's February 2007 Remand, the Veteran's PTSD service connection claim was adjudicated by an unappealed November 2004 rating decision.  As such, the Board does not have jurisdiction over this claim, and the Veteran's current appeal seeking service connection for an acquired psychiatric disorder has been accordingly phrased.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the Veteran's claims in 2007 and 2010 to obtain outstanding VA treatment records identified by the Veteran as relevant during his 2007 Board hearing.  However, a review of the record fails to reveal that the AMC complied with the Board's remand directives.  Specifically, the Board instructed that the Veteran's VA treatment record from the Miami VA Medical Center (VAMC), as well as the Oakland Park VA Outpatient Clinic (now Broward County VA Outpatient Clinic), from 1992 to the present be obtained, to include any archived records.  The Board further requested that all of the Veteran's available VA treatment records from the West Palm Beach VAMC be obtained and that the Veteran be informed if any records could not be obtained.

The record reflects that the AMC requested and obtained the Veteran's VA treatment records from the West Palm Beach VAMC.  However, in response to the AMC's record request for records from 1992 to the present from the Miami VAMC (the repository for both Miami VAMC records and Oakland Park/Broward County VA Outpatient Clinic records), the Miami VAMC did not provide the Veteran's complete records.  Rather, the Miami VAMC provided records from a portion of the Veteran's in-patient treatment in 1996.  The record from March 1996 reflects that the Veteran had been previously admitted and was in the midst of his in-patient psychiatric treatment.  The Miami VAMC also provided a log reflecting the Veteran's discharge dates from his various in-patient admissions from 1996 through 2010, but not the accompanying records.  Furthermore, the Miami VAMC provided an appointment log reflecting the Veteran's outpatient treatment from 1994 to 1997, but not the corresponding treatment records.  The inadequacy of the information provided by the Miami VAMC was acknowledged in a December 2010 and January 2011 reports of general information.  However, no subsequent attempts to obtain this relevant information are of record.  

Accordingly, the Board finds that the Veteran's claims must be remanded to ensure that all attempts have been made to obtain his identified, relevant VA treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). Moreover, as directed by the Board in its prior Remand, the Veteran must be informed if any records are unavailable.  

Furthermore, as a review of the record reveals that in June 2003, the Veteran reported receiving VA treatment beginning in 1991, the records request should be amended to request outstanding records beginning in January 1991.  Moreover, as a review of the record reflects that the Veteran's treatment from these facilities is of record from March 1996 to June 2010, the records request is accordingly tailored below.

The Veteran claims that he had lead poisoning in service.  A December 1988 service laboratory results slip shows a finding of whole blood lead-lead 13 ug/100 ml.  The Veteran should be scheduled for a VA examination to include an opinion, to determine whether he currently has a disability due to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps to obtain all pertinent records from the Miami VAMC and the Oakland Park/Broward County VA Outpatient Clinic from January 1991 through March 1996 and from June 2010 to the present.  Additionally, all inpatient treatment reports from 1996 to the present pertaining to the issues on appeal must also be obtained.  The search for records should include records which are archived by VA.

2.  Attempts to obtain the VA treatment records should continue to be made until it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  If it is determined that the records do not exist or any further attempts to obtain the requested records would be futile, this report of finding must be associated with the claims file, to include all steps taken to obtained the records.  The Veteran should be informed if any of the requested records cannot be obtained and associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by lead poisoning.  The examiner should specifically address whether it is at least as likely as not (i.e.) that the Veteran has a chronic disability due to any lead exposure in service.  In addressing this question, the examiner should address the December 1988 laboratory slip which shows whole blood lead in the "remark" section and the results were listed as Lead 13 ug/100 ml.  A complete rationale should be provided for all opinions given.  Such rationale must include a discussion of the Veteran's service medical records, post service medical records, sound medical principles and the assertions made by the Veteran.

4.  After the foregoing, the RO should readjudicate the Veteran's claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period for response before the claims are returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


